Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of DirectorsCytori Therapeutics, Inc.: We consent to the incorporation by reference in the registration statement on Form S-3 of Cytori Therapeutics, Inc. issued on May 12, 2017, of our reports dated March 11, 2016, with respect to the consolidated balance sheet of Cytori Therapeutics, Inc. and subsidiaries as of December 31, 2015, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for the year ended December 31, 2015, and the accompanying schedule of valuation and qualifying accounts of Cytori Therapeutics, Inc. and subsidiaries as of and for the year ended December 31, 2015, and to the reference to our firm under the heading “Experts” in the prospectus.
